Order filed February 7, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01065-CV
                                   ____________

  RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant

                                         V.

 HARRIS COUNTY, LINEBARGER GOGGAN BLAIR & SAMPSON LLP
                AND CITY OF HOUSTON, Appellees


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-71264

                                    ORDER

      The notice of appeal in this case was filed November 26, 2013. The clerk’s
record was filed January 31, 2014. To date, the filing fee has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee to the Clerk of this court on or
before February 24, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay
the filing fee in accordance with this order, the appeal will be dismissed.



                                       PER CURIAM